DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 7/27/2002 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, it is unclear if the “first threshold level” can be the same/higher/lower than the “second threshold level”.
Claim 13, “the fluid channels” lacks antecedent basis.
Claim 15, “averaging the temperature data from each of the one or more temperature sensors in the medical device” is not understood. How is a data temperature averaged from one sensor? Please direct to the specification.
	Claim 16, “based on a determination that the cooling device is active, controlling an operating condition based on the air temperature data” is not understood. The scope of “an operating condition” is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Costello (2021/0369498).
Costello teaches a method for cooling a medical device 200.

    PNG
    media_image1.png
    694
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    777
    584
    media_image2.png
    Greyscale


The method comprising: receiving, by a controller 228 and/or 229, temperature data from one or more temperature sensors 228 and/or 229 in the medical device;
determining a skin temperature of a stump in the medical device based on the temperature data (as determined by 228 and/or 229);
based on a determination that the skin temperature is above a first threshold level (to hot), activating a cooling device (at least 224b shown in figure 10);
and based on a determination that the skin temperature is below a second threshold level (desired temperature or lower), deactivating the cooling device,
wherein the cooling device is configured to be worn by a user and to be selectively coupled to the medical device by the user; see reproduced figure 6 above.
 
Claims 11-12, see par. 0042 teaching a Peltier device (TEM) cooling device and figure 9 above. The TEM the cooling device includes a cooling plate, heat sink disposed on the cooling plate and a fan. 
Claim 13, see figures 6-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Costello (2021/0369498).

Costello teaches a method for cooling a medical device as described above, however, fails to teach averaging the temperature data of the temperature sensor.
It would have been obvious to one having ordinary skill in the art to have performed signal averaging of the temperature senor(s) of Costello in the time domain to increase the strength of the signal relative to noise. This is official notice. See MPEP 2144.03.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774